Title: From Thomas Jefferson to Enos Bronson, 9 June 1806
From: Jefferson, Thomas
To: Bronson, Enos


                        
                            Washington June 9. 06.
                        
                        Th: Jefferson presents his compliments to mr Bronson, & thanks him for his attention to the request of mr
                            Roscoe, to whom Th: J. will convey his acknowledgements thro’ the Consul of the US. at Liverpool. he has this day written
                            to the Collector at Philadelphia on the subject of mr Roscoe’s book.
                    